Citation Nr: 1118781	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  07-25 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial compensable evaluation for chronic fungal infection /  dystrophic nail, left great toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1981.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In September 2008, the Veteran provided testimony during a Travel Board hearing. The Veterans Law Judge (VLJ) who conducted this hearing has since retired from the Board. Consequently, in March 2011 the Board sent correspondence to           the Veteran offering him the opportunity for a new hearing, before the VLJ who would ultimately decide this case. He elected the option of a new hearing, which is part of the basis for the instant remand of this case.

In a March 2009 decision, the Board reopened claims for service connection for PTSD and a left big toe disability, and remanded these matters for further evidentiary development. 

Thereafter, by an August 2010 rating decision the RO granted entitlement to service connection for chronic fungal infection / dystrophic nail, left great toe, with a noncompensable (0 percent) evaluation effective July 13, 2006. Later that month, the Veteran filed a timely Notice of Disagreement (NOD) with the initial assigned disability rating. Hence, issuance of a Statement of the Case (SOC) is now warranted as the next stage in facilitating an appeal to the Board. This increased rating claim is therefore also being remanded. 



The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Veteran previously offered testimony before a Veterans Law Judge of the Board in September 2008 pertaining to the matter on appeal for service connection for PTSD. Since that time the VLJ who presided over the hearing has retired from the Board. VA law provides that the VLJ who conducted the hearing shall participate in the final determination of the claim on appeal. See 38 C.F.R. § 20.707 (2010).

Through correspondence sent to the Veteran in March 2010, the Board informed him of the opportunity to attend another hearing before the VLJ deciding this case. He requested a hearing before a VLJ of the Board to be held at the local Regional Office (RO) (i.e., a Travel Board hearing). Hence, the requested hearing must be scheduled prior to issuance of a decision in this matter.

Moreover, pertaining to the claim for an initial compensable evaluation for a left great toe dermatological disability, an August 2010 RO rating decision granted service connection for chronic fungal infection / dystrophic nail, left great toe, with a noncompensable rating effective July 13, 2006. The Veteran filed a timely NOD later that month contesting the RO rating decision to the extent it assigned the initial disability evaluation in question. Given that the Veteran disagrees with the RO's decision, the next appropriate step is for issuance of a Statement of the Case on this matter. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 437 (1997).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a hearing at the RO in           New York, New York before a Veterans Law Judge at the earliest opportunity, and notify him of the date, time and location of this hearing. Place a copy of this letter in the claims file. If, for whatever reason, he changes his mind and withdraws his request for this hearing or does not appear for it on the date scheduled, also document this in the claims file.

2. The RO/AMC shall issue a Statement of the Case addressing the issue of an initial compensable evaluation for chronic fungal infection / dystrophic nail, left great toe. Only if the Veteran submits a timely Substantive Appeal addressing this issue should it be returned to         the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.          §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


